DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9-11, filed 07/16/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which 2-3 and 8-12 depends, teaches a limitation: “a sheet material to be wound to cover the end area of the at least one wire, an area of the exterior material adiacent the end area of the at least one wire and, an area of the connector adiacent the end area of the at least one wire; and a reinforcing layer continuously coated over an entire periphery of a surface of the sheet material, the reinforcing layer being formed from a reinforcing material containing polyurea resin”” that is not disclosed in the prior art of record and upon further search, examiner could not find prior art that would adequately. 
Takaguchi (US20170256336), Hayakawa (US2013/0277087), Whitaker (US2008/0206543), and Cinquemani (US2013/0069497) are the closest prior art of record.
Regarding Claim 1, Hayakawa teaches a wiring harness, in Fig. 4A, comprising: at least one wire (7); an exterior material (4,5) through which the at least one wire is inserted; a connector (6) disposed away from an end part of the exterior material (see Fig. 4A); an end area of the wire exposable on the connector side from the end part of the exterior material (see Fig. 4A- region where 4/5 ends). 

Cinquemani teaches, Fig. 1, the reinforcing layer (6) containing polyurea resin ([0055]).
Takaguchi discloses, in Fig. 10-11, a sheet material (6a,6b) to be wound to cover the end area of the at least one wire (see Fig. 1), an area of the exterior material (4) adiacent the end area of the at least one wire and, an area of the connector (5) adiacent the end area of the at least one wire (Fig. 10).
However, examiner does not believe that the four references could be combinable together to make the claim obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848